In re Perez, Gary J.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of St. Tammany, 22nd Judicial District Court Div. E, No. 400883; to the Court of Appeal, First Circuit, No. 2011 KW 1594.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to prosecute it. State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects the application is denied.
GUIDRY, J., would deny.